EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brandon Nykiel on 6/7/2022.

The application has been amended as follows: 
Amend claims 13, 15, and 16. (See below).
Cancel claims 19 and 20.

Claim Amendments
Claim 13:
The apparatus of claim 1, wherein an outer surface of the first ratchet interface comprises a plurality of splines configured to engage with a plurality of grooves of an inner surface of the first threaded component, the plurality of splines and the plurality of grooves sized to permit relative axial movement between the first ratchet interface and the body of the first threaded component, while preventing relative rotational movement between the first ratchet interface and the first threaded component.

Claim 15:
The method of claim 14, further comprising: 
moving a threaded portion of the second threaded component in an axial direction within the body of the first threaded component in response to relatively rotating the first and second threaded components in the tightening direction; and 
moving the first ratchet interface within the body of the first threaded component in the axial direction while relatively rotating the first and second ratchet interfaces and the first and second threaded components in the tightening direction.

Claim 16:
The method of claim 15, wherein moving the first ratchet interface further comprises axially moving the first ratchet interface in a bidirectional manner dependent on ratchet contours of the first and second ratchet interfaces rotationally moving 

Cancel claims 19 and 20.

Allowable Subject Matter
Claims 1-18 are allowed.
Claims 19 and 20 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd